20-10742-mew     Doc 67       Filed 05/25/21 Entered 05/25/21 12:43:53        Main Document
                                           Pg 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

      In re                                         Case No. 1:20-bk-10742-MEW
                                                             Chapter 11
      OMAGINE, INC., et al.                      (Jointly Administered with Case No.
                                                        1:20-bk-10743-MEW)
                   Debtors.

            NOTICE OF WITHDRAWAL OF DEBTORS’ AMENDED
       APPLICATIONS UNDER 11 U.S.C. §§ 327(a), 328(a), AND 1107(a) FOR
        ENTRY OF AN ORDER AUTHORIZING THE EMPLOYMENT OF
          ROTBERT BUSINESS LAW P.C. AND BSA AL RASHDI & AL
             BARWANI ADVOCATES AS COUNSEL TO DEBTORS

              PLEASE TAKE NOTICE that Debtors hereby withdraw without prejudice

     their amended applications under 11 U.S.C. §§ 327(a), 328(a), and 1107(a) for entry

     of an order authorizing the employment of ROTBERT BUSINESS LAW P.C.

     (D.E. 63) and BSA AL RASHDI & AL BARWANI ADVOCATES (D.E. 64) as

     counsel to Debtors.

              Debtors shall refile their amended applications for authorization to hire

     counsel consistent with the Court’s direction, including in open court on August

     27, 2020.

     Dated: May 25, 2021                       Respectfully Submitted,

                                               ROTBERT BUSINESS LAW P.C.

                                               By: /s/ Mitchell J. Rotbert
                                               Mitchell J. Rotbert
                                               Bar No. MR-0484
                                               9059 Shady Grove Court
                                               Gaithersburg, Maryland 20877
                                               Phone: (240) 477-4778
                                               Fax: (888) 913-2307
                                               mitch@rotbertlaw.com
                                               Counsel for Debtors
20-10742-mew     Doc 67     Filed 05/25/21 Entered 05/25/21 12:43:53            Main Document
                                         Pg 2 of 4



                               CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that, on this May 25, 2021, I caused a copy of the

     foregoing and its attachments to be delivered via U.S. Mail to all person required to

     receive notice, or their counsel, including the following:

      Paul Schwartzberg                       Continental Stock Transfer      &    Trust
      Office of the United States Trustee     Company
      U.S. Federal Office Building            1 State St
      201 Varick Street, Room 1006            30th Floor
      New York, NY 10014                      New York, NY 10004

      Jeffrey A. Grossman                     Martech Group, Inc.
      35 Rochelle Dr                          372 Caswell Ave
      New City, NY 10956                      Suite 1001
                                              Staten Island, NY 10314
      William Hanley
      1720 Mayflower Ave 5B                   Edgar Agents, LLC (MDM)
      Bronx, NY 10461                         105 White Oak Ln
                                              Suite 104
      YAII PN, Ltd.                           Old Bridge, NJ 08857
      1012 Springfield Ave
      Mountainside, NJ 07092                  Sichenzia Ross Ference, LLP
                                              1185 Avenue of the Americas
      Louis J. Lombardo                       37th Floor
      449 Lighthouse Ave                      New York, NY 10036
      Staten Island, NY 10306
                                              Empire Movers
      Frank J. Drohan                         808 E 139th St
      171 Glen Eagle Cir                      Bronx, NY 10451
      Naples, FL 34104
                                              Peter Lawrence
      Charles P. Kuczynski                    19418 Sturgess Dr
      20 West 13th St                         Torrance, CA 90503
      Bayonne, NJ 07002
                                              Hanover Insurance Group
      Agron Telaku                            P.O. Box 580045
      220 East 63rd St                        Charlotte, NC 28258
      Apt. 4E
      New York, NY 10065                      Pitney Bowes Purchase Power
                                              P.O. Box 371896
                                              Pittsburgh, PA 15250



                                                2
20-10742-mew   Doc 67    Filed 05/25/21 Entered 05/25/21 12:43:53       Main Document
                                      Pg 3 of 4



      St. George Investments LLC      Incorporate.com
      303 East Wacker Dr              (Company Corporation)
      Suite 1040                      251 Little Falls Dr
      Chicago, IL 60601               Wilmington, DE 19808

      SMAT Corp.                      Broadridge Financial Solutions Inc.
      4000 West Island Boulevard      51 Mercedes Way
      No. 1102                        Edgewood, NY 11717
      Aventura, FL 33160
                                      Tranzishen LLC
      Robert J. Goldstine             400 Fifth Ave, Apt 46A
      33 Bordentown-Crosswicks Rd     New York, NY 10018
      P.O. Box 555
      Crosswicks, NJ 08515            FedEx Corporation
                                      942 South Shady Grove Rd
      Michael T. Studer CPA PC        Memphis, TN 38120
      111 West Sunrise Hwy
      Second Floor                    BSA Al Rashdi & Al Barwani Advocates &
      East Freeport, NY 11520         Legal Consultants
                                      Office 510, Block 5, Al Assalah Towers,
      Einstein Investments LLC        Saud Bahwan Plaza
      2415 E Camelback Rd             Sultan Qaboos Street, Al Ghubra South
      Suite 700                       PO Box 435 Muscat
      Phoenix, AZ 85016               Sultanate of Oman

      Adar Bays, Inc.                 Mohamed Khalifa Al-Sada
      3411 Indian Creek Dr            c/o Gulf Engineering & Tech Co.
      Suite 403                       PO Box 8960
      Miami Beach, FL 33140           Doha, Qatar

      Auctus Fund, LLC                State of Delaware, Division of Corporations
      545 Boylston St                 PO Box 898
      Second Floor                    Dover, DE 19903
      Boston, MA 02116
                                      Pension Systems Corporation
      EMA Financial LLC               5777 W Century Blvd., Ste 1110-209
      40 Wall St                      Los Angeles , CA 90045
      Suite 1700
      New York, NY 10005              Regus
                                      136 Madison Avenue, 6th Floor
      Robert L. Rosenthal             New York, NY 10016
      221-11 Kingsbury Ave
      Oakland Gardens, NY 11364




                                        3
20-10742-mew   Doc 67   Filed 05/25/21 Entered 05/25/21 12:43:53      Main Document
                                     Pg 4 of 4



      Edward and Linda Schneck       Thomas R. Stein
      31 Guilford Ln                 400 East Ocean Avenue, #1
      Hamilton Township, NJ 08619    Boynton Beach, FL 33435

      Ernst & Young LLP              DHL Express Inc.
      841 Broadway                   16592 Collections Center Dr
      New York, NY 10003             Chicago, IL 60693

      Callison-RTKL                  Buro Happold Limited
      233 Broadway                   100 Broadway
      New York, NY 10279             New York, NY 10005




                                                         /s/ Mitchell J. Rotbert
                                                         Mitchell J. Rotbert
                                                             MR-0484




                                       4
